EXHIBIT 10.3
WINSTON LABORATORIES, INC.
SECRECY, INVENTION AND NON-COMPETITION AGREEMENT
THIS SECRECY, INVENTION AND NON-COMPETITION AGREEMENT (“Agreement”) is between
WINSTON LABORATORIES, INC. (the “Company”) and Joel E. Bernstein, M.D.
(“Employee”).
RECITALS
A. Employee desires a position as an employee of the Company and has been
offered employment in the Company’s business of developing pharmaceutical
products (collectively, the “Business”) and the substantial benefits to Employee
flowing from such employment.
B. As an employee of the Company, Employee will have access to confidential and
proprietary business information and trade secrets belonging to the Company, or
any of its subsidiaries or affiliates.
C. As a condition to Employee’s employment and Employee’s access to such
confidential and proprietary information and trade secrets, the Company requires
assurance by Employee that all such confidential and proprietary business
information, inventions and trade secrets belong to the Company, and that
Employee will abide by the terms of the non-competition and non-solicitation
provisions of this Agreement and by applicable law.
NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, the sufficiency of which is hereby acknowledged,
and the employment of Employee by the Company, the parties hereby agree as
follows:
1. Relationship. The parties acknowledge that Employee’s employment is at-will
and can be terminated at any time by the Company or Employee with or without
cause.
2. Absence of Conflict.
(a) Employee represents that performance of all the terms of this Agreement and
duties as an employee of the Company will not breach any agreement relating to
confidential or proprietary business information or trade secrets or
non-competition with any former employer or other party.
(b) If Employee has knowledge of any confidential or proprietary business
information or trade secrets of a former employer or third party, Employee shall
not divulge the information to any employee, agent or representative of the
Company and will not use such confidential or proprietary business information
or trade secrets in the performance of Employee’s duties with the Company.
Employee will not bring to the Company or use in the performance of Employee’s
duties any documents or materials of a former employer or other party that are
not generally available to the public or have not been legally transferred to
the Company.

 

 



--------------------------------------------------------------------------------



 



3. Confidentiality.
(a) Except as is necessary to perform Employee’s duties for or except as
Employee may be otherwise directed by the Company, Employee agrees not to
disclose to any person or entity, or use, either during employment by the
Company or at any time thereafter, any Confidential Information relating to the
Company. Employee agrees that Confidential Information, as used in this
Agreement, includes, but is not limited to: trade secrets, technical and
non-technical data, inventions, formulas, know-how, compilations, programs,
designs, concepts, ideas, methods, techniques, drawings, specifications,
processes, financial data (such as the revenues, costs or profits associated
with any of the Company’s products or services), business or technical
strategies, forecasts, proposals, pricing information or approaches including
logistical information upon which pricing is based, marketing plans or
approaches, market share information or strategies, information about actual or
potential customers, information about actual or potential suppliers, computer
software programs, discs, printouts or other logistical support, and personnel
files, whether embodied in hard copy, software, computer-readable form, or any
other form or media.
(b) Confidential Information does not include information which:

  i.   has been published in a form generally available to the public prior to
the date you propose to disclose or use such information;     ii.   at the time
of disclosure by you is already in the public domain or has become part of the
public domain through no fault or breach of this Agreement by Employee;     iii.
  Employee can demonstrate by written evidence was in his or her possession
prior to employment with Winston; or     iv.   legally becomes known by Employee
subsequent to employment with Winston through a third party who is not under any
obligation of confidentiality to Winston and such prior knowledge by the third
party can be demonstrated by written evidence.

(c) Employee acknowledges that all such Confidential Information is and shall
remain the sole and exclusive property of the Company. Employee agrees that upon
termination of employment with the Company, Employee shall promptly: (i) return
to the Company all originals and all copies, in any form or media, of any and
all such Confidential Information, and shall permanently delete all such
Information that Employee may have in computer-readable or other electronic
form; and (ii) deliver to the Company all originals and all copies, in any form
or media, of all files, correspondence, and other documents and materials
originated, maintained or acquired during the course of employment with the
Company.

 

2



--------------------------------------------------------------------------------



 



(d) If, during employment, Employee obtains Confidential Information from third
parties under an agreement by the Company to maintain its confidentiality,
Employee agrees to abide by such an agreement during and after employment by the
Company. Employee further agrees to cooperate with the Company in fulfilling any
obligations the Company has in maintaining the confidentiality of Confidential
Information the Company receives from any third parties and preventing its
unauthorized reproduction or use.
(e) Nothing in this Agreement shall be construed as giving Employee any license
or other right to any Winston intellectual property.
4. Inventions. Employee hereby assigns and transfers to the Company, or to any
person or entity designated by the Company, all of his or her entire right,
title and interest in and to all inventions, ideas, discoveries, disclosures and
improvements, whether patented or unpatented, and all copyrightable material,
made, authored or conceived by Employee, solely or jointly, or in whole or in
part, during employment by the Company (collectively, “Intellectual Works”). The
Company and Employee agree that this provision does not apply to any invention
for which no equipment, supplies, facility, or trade secret information of the
Company was used and which was developed entirely on Employee’s own time,
unless: (a) the invention relates to the business of the Company or to the
Company’s actual or demonstrably anticipated research or development, or (b) the
invention results from any work performed by Employee for the Company. Employee
further agrees promptly to communicate and disclose to the Company, in such form
as the Company requests, all information, details and data pertaining to such
Intellectual Works. Employee further agrees, during employment and thereafter,
to execute and deliver to the Company such form of assignments and transfers and
such other papers, documents or information, as reasonably may be requested to
permit the Company, or any person or entity designated by the Company, to file,
prosecute, obtain or otherwise protect or transfer any intellectual property,
including any patent, patent application or copyright. The Company shall pay all
costs incident to the execution and delivery of such transfers, assignments or
documents. Employee further agrees to give all lawful testimony, which may be
requested by the Company in connection with any Intellectual Works, during and
after employment with the Company, on the understanding that such testimony is
to be given without out-of-pocket expense to Employee. Any Intellectual Work by
Employee within six months following the termination of employment with the
Company shall be deemed to fall within the provisions of this Paragraph unless
Employee can demonstrate by objective, documentary records that such work was
first conceived and made following the end of employment with the Company.
5. Non-Competition and Non-Solicitation.
(a) During Employee’s employment with the Company and for a period of twelve
(12) months following termination of employment with the Company, Employee shall
not, without first obtaining the express written consent of a corporate officer
of the Company, directly or indirectly, individually or on behalf of any other
person or entity, render services, engage in or enter the employment of, or act
as an advisor or consultant to any person, firm, or corporation engaged in or
about to become engaged in the research, manufacture or sale of any product
substantially similar to or competitive with any product on which Employee
worked, or about which Employee obtained information, during the last two years
of employment with the Company, in any city, state, province, or region of North
America in which the Company conducts the Business.

 

3



--------------------------------------------------------------------------------



 



(b) During Employee’s employment with the Company and for a period of twelve
(12) months following termination of Employee’s employment with the Company,
Employee shall not directly or indirectly, individually or on behalf of any
other person or entity, recruit, hire or employ any person who shall have been
an employee, representative, consultant or agent of the Company or any of their
subsidiaries or affiliate companies, at any time during Employee’s employment
with the Company or solicit, aid or induce any such person to leave employment
with the Company to accept employment with any other person or entity.
6. Employment Conditions.
(a) Employee understands that the Company would not enter into this Agreement or
offer employment with the Company to Employee if Employee did not expressly
agree to each of the covenants, undertakings and promises set forth herein.
(b) Employee acknowledges the broad scope of the covenants in this Agreement,
but agrees that such covenants are reasonable. Employee further acknowledges and
agrees that the covenants contained in this Agreement do not unreasonably
restrict his or her employment opportunities or unduly burden or deprive him or
her financially.
7. Validity and Severability. Employee agrees that the provisions set forth in
this Agreement are reasonable and valid in all respects. If any provision of
this Agreement is found to be invalid or unenforceable by a final determination
of a court of competent jurisdiction: (a) the remaining terms and provisions
hereof shall be unimpaired, and (b) the invalid or unenforceable term or
provision shall be deemed replaced and or reformed by a term or provision that
is valid and enforceable to the broadest and fullest extent compatible with then
applicable law, as determined by such court in such action. Each breach of the
covenants set forth herein shall give rise to a separate and independent cause
of action.
8. Enforcement. Without intending to limit the remedies available to the
Company, Employee acknowledges that a breach of any of the above provisions will
result in material irreparable injury to the Company for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely, and that, in the event of such a breach or threat thereof,
the Company shall be entitled to obtain temporary, preliminary and permanent
injunctive relief (and any other relief as may be required to specifically
enforce any of the provisions of this Agreement), in addition to any other
remedies available to it, and to recover the reasonable attorneys’ fees, costs
and expenses the Company incurred in obtaining such relief.
9. Termination. This Agreement commences on the effective date and remains in
effect until the date of execution by the parties hereto of a superseding
written agreement. The terms of this Agreement survive the termination of
Employee’s employment with the Company.
10. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, agreements and understandings, whether written or oral, of the
parties, except the Employee’s Employment Agreement with the Company dated
September 24, 2007; provided, however, this Agreement shall not nullify any
obligations owed by Employee to the Company pursuant to any other signed
agreement by Employee with the Company or any applicable Company policy or
practice.

 

4



--------------------------------------------------------------------------------



 



11. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
12. Assignment. This Agreement shall be binding upon the respective successors
and assigns of the parties hereto. This Agreement may not be assigned by the
Employee without the prior written consent of the Company. This Agreement may be
freely assigned by the Company, with or without written notice to Employee. In
the event of any sale of all or substantially all of the assets of the Company,
or the merger, consolidation or other corporate reorganization involving the
Company, any successor to the Company by reason of any such transaction shall
succeed to all of the Company’s obligations, rights and benefits under this
Agreement.
13. Amendment. This Agreement may be amended only by written agreement of the
parties, duly executed by and delivered to each of the parties.
14. Non-Waiver. The failure in any one or more instances of a party hereto to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by said party of any breach of any of the terms, covenants or
conditions of this Agreement shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred.
15. Notice of Obligations. Employee hereby consents to the notification of
persons or entities of Employee’s obligations under this Agreement when the
Company reasonably believes that Employee’s activities are likely to be
restricted by this Agreement. The Company’s rights under this paragraph, and
under the remainder of the Agreement, shall be in addition to and not in
preemption of all other rights and privileges the Company may have under general
legal and equitable principles, or by statute or common law.
16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois
applicable to contracts made in that state, without giving effect to the
conflicts of laws principles thereof.
I ACKNOWLEDGE THAT BEFORE SIGNING THIS AGREEMENT I HAVE READ ALL OF THE
PROVISIONS OF THIS AGREEMENT AND THAT MY EMPLOYMENT IS AT-WILL AND CAN BE
TERMINATED AT ANY TIME BY THE COMPANY OR ME WITH OR WITHOUT CAUSE OR NOTICE.
Employee’s Signature: /s/ Joel E. Bernstein, M.D.           
Date: 10/5/07
Accepted on behalf
of the Company by: /s/ Joel E. Bernstein, M.D.           
Date: 10/5/07

 

5